Ryan, C.
In this proceeding plaintiff in error seeks to have reviewed that portion of the judgment of the district court of Douglas county against him, which judgment was in the following language: “It is therefore considered by the court that a peremptory writ of mandamus issue against said defendant, Charles W. Edgerton, commanding him to cease from exercising any of the functions *73of justice of the peace in the city of Omaha, and that he hereafter perform all the functions and duties of a justice of the peace outside the city of Omaha, and in and for the precinct of West Omaha, in and for which he was elected as a justice of the peace.” In his brief, plaintiff in error says that his term of office has expired, and that “An honored successor sits unchallenged in his place.” The judgment for costs is not assigned as erroneous in his petition in error, and there remains solely the questions as to how and where the plaintiff in error should perform the duties of an office which, so far as he is now concerned, has ceased to exist. As there is presented upon the record, no existing substantive matter of right of plaintiff in error for our consideration, his petition in error is
Dismissed.